Citation Nr: 1012086	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the left leg.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
continued an evaluation of 40 percent for the Veteran's 
service-connected varicose veins of the left leg, and denied 
an application to reopen a previously denied claim for 
service connection for heart disease.

In March 2007, the Board granted the Veteran's application to 
reopen his previously denied claim for service connection for 
heart disease and remanded the issues of entitlement to an 
evaluation in excess of 40 percent for service-connected 
varicose veins of the left leg and entitlement to service 
connection for heart disease for further development.  

In March 2005, a personal hearing was held before a Decision 
Review Officer at the Albuquerque, New Mexico RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

FINDINGS OF FACT

1.  The Veteran is not shown by the most probative medical 
evidence of record to have heart disease that is 
etiologically related to a disease, injury, or event in 
service.

2.  The Veteran's varicose veins of the left leg is 
manifested by edema, pigmentation, and intermittent 
ulceration.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
military service, and may not be presumed to have been 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  The criteria for a disability rating in excess of 40 
percent for varicose veins of the left leg have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic 
Code 7120 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in May 2004, January 2005, August 2005, 
and August 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  These letters informed him that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Additionally, March 2006 and April 
2008 letters described how appropriate disability ratings and 
effective dates were assigned.  

Additionally, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement (NOD) with the rating or 
the effective date of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination most recently in 
August 2009, which addressed his claim for service connection 
for heart disease.  The examiner reviewed the claims files, 
conducted the appropriate diagnostic tests and studies, and 
noted the Veteran's assertions.  The Board finds this 
examination report and opinion to be thorough and complete.  
Therefore, the Board finds this examination report and 
opinion are sufficient upon which to base a decision with 
regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate).  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with an examination for his 
varicose veins of the left leg in April 2005.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The examiner thoroughly interviewed and 
examined the Veteran.  Barr.  The Board finds this 
examination report to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to 
base a decision with regard to this claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   

Certain diseases, to include arteriosclerosis or coronary 
artery disease, may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for heart disease.

The Veteran is seeking entitlement to service connection for 
heart disease.  Specifically, the Veteran asserted in his 
August 2004 NOD that he incurred a heart disability during 
active duty service and that he was informed upon separation 
from service in 1997 that he had an enlarged heart. 
 
A review of the Veteran's service treatment records reflects 
that the Veteran was noted in a March 1987 and a January 1995 
service treatment records as having sinus bradycardia.  In a 
July 1991 service treatment record, the Veteran was noted as 
being cleared by the cardiovascular screening process.  In a 
November 1994 service treatment record, the Veteran reported 
chest pain on entering cold air.  In a November 1994 service 
treatment record, the Veteran was noted as having noncardiac 
chest pain.  In a November 1994 radiologic examination 
report, the Veteran was noted as having a normal chest.  In a 
February 1997 service treatment record, the Veteran was noted 
as having borderline cardiomegaly.  On a February 1997 Report 
of Medical History upon retirement from the service, the 
Veteran reported having no heart trouble.  On a February 1997 
Report of Medical Examination, clinical evaluation revealed 
the Veteran's heart to be normal.  

The Board notes that the Veteran underwent a VA examination 
in August 2009.  The examiner noted that the Veteran had no 
specific heart attacks, rheumatic fever, or congenital heart 
disease to his knowledge.  The examiner noted that he has had 
an abnormal electrocardiogram showing rightward QRS axis 
without any abnormalities and no overt heart disease evidence 
on several studies.  The Veteran reported that he had an 
automobile accident in 1981 and, since that incident, has had 
chest pains of an intermittent nature that are sharp and 
fleeting in the anterior chest.  In 2004, he began having 
more frequent left-sided chest pains and had a treadmill that 
reportedly was not normal.  The examiner noted that he had a 
cardiac catheterization done, which was described by the 
examining cardiologist as showing normal coronary arteries 
with some spasm of the right coronary artery ostium at the 
time of catheter engagement.  Upon extensive review of the 
Veteran's medical records and examination of the Veteran, the 
examiner determined that there was no overt heart disease 
found.  The Veteran had normal coronary angiograms, 
essentially normal echocardiogram, and normal exercise 
Myoview scan with 11 METs exercise tolerance.  He had a 
borderline EKG, long-standing rightward QRS axis and sinus 
bradycardia, probably normal for this individual.  The 
examiner noted that the Veteran had recurrent chest pains, 
which were noncardiac and probably chest wall in nature.   

The Veteran also underwent a VA examination in April 2000.  
The Veteran reported that, at his separation from service, he 
was told for the first time that he had an enlarged heart.  
The examiner noted that reference to some information which 
he brought with him showed that, in 1999, he did have an 
abnormal EKG, but there was no sign of cardiac enlargement or 
ischemia.  Examination of the heart was entirely normal 
clinically.  Heart sounds were normal.  There were no 
arrhythmias, no bruits, and no evidence clinically of 
congestive heart failure.  

The Board notes that the claims file also contains private 
and VA medical records.  In an August 2004 VA radiology 
examination report, the Veteran complained of chest pain.  
Examination revealed that the cardiomediastinal silhouette is 
normal, the lung fields are clear, and the Veteran had a 
normal portable adult chest.  In a separate August 2004 VA 
radiology examination report, the Veteran was again noted as 
normal, with no myocardial perfusion defect found on raw 
planar images or on tomographic data set.  In an August 2004 
medical record from Gerald Champion Regional Medical Center, 
the Veteran was diagnosed with noncardiac chest pain and 
sinus bradycardia, most likely secondary to good 
conditioning.  In a September 2004 medical record from 
Memorial Medical Center, it was noted that the Veteran had 
coronary artery disease characterized by coronary spasm.  
This same physician submitted a September 2004 letter, in 
which he noted that the Veteran was admitted to the hospital 
for significant angina type symptoms.  He underwent a left 
heart catheterization and was found have normal hemo-dynamics 
with normal left ventricular function.  It was noted that he 
did have a spasm in the right coronary artery.  This 
physician stated that it is difficult to establish a pattern 
of coronary artery disease that may have been linked to his 
military service.  This physician stated that he did review 
some of his records; however, it is difficult to make a 
diagnosis at this time, stating whether or not this occurred 
when he was in service.     

In a September 2004 VA medical record, it was noted that the 
Veteran was referred for further evaluation of an abnormal 
EKG.  It was determined that there was an abnormal EKG, right 
axis deviation, with no overt heart disease evident, no 
evidence of pulmonary hypertension on echocardiography; chest 
pains with normal cardiac markers and normal coronary 
angiograms, normal left ventricular function; shooting left-
sided chest pains and headaches, probably secondary to 
cervical cranial trauma at the time of injury in 1982; and 
possibility of coronary spasm noted at the time of 
angiography (plus/minus significance since catheter 
cannulation of the coronary arteries can induce spasm of 
itself unrelated to spontaneous spasm, but symptoms improved 
on a calcium blocker).  In an October 2004 VA medical record, 
the Veteran was noted as having coronary artery spasm.  In a 
January 2005 medical record from Gerald Champion Regional 
Medical Center, it was noted that the Veteran went to the 
emergency room yesterday for chest pains, at which time an 
electrocardiogram was interpreted as normal.  The Veteran was 
diagnosed with atypical chest pain possibly coronary 
vasospasm induced, bradycardia, and unstable angina.  In a 
May 2005 private medical record from Gerald Champion Regional 
Medical Center, the Veteran was diagnosed with bradycardia 
and noncardiac chest pain.    

With regard to establishing service connection on a 
presumptive basis under 38 U.S.C.A. § 1112, the Board notes 
that there is no medical evidence indicating that the Veteran 
had a diagnosis of arteriosclerosis or coronary artery 
disease to a compensable degree within one year of discharge 
from active duty.  Therefore, service connection for heart 
disease cannot be granted on a presumptive basis under 38 
U.S.C.A. § 1112.
 
With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  In this regard, the Board concludes that 
the preponderance of the evidence is against finding that the 
Veteran has a current heart disability that was caused or 
aggravated by his active duty service.  Specifically, the 
Veteran underwent 2 VA examinations.  At the April 2000 VA 
examination, the examiner noted the Veteran's reports that he 
had an enlarged heart and considered that he had an abnormal 
EKG in 1999.  However, examination of the heart was entirely 
normal clinically.  Heart sounds were normal.  There were no 
arrhythmias, no bruits, and no evidence clinically of 
congestive heart failure.  At the August 2009 VA examination, 
the examiner extensively reviewed the Veteran's medical 
history and considered his assertions.  Significantly, this 
examiner also noted that the Veteran has had an abnormal 
electrocardiogram showing rightward QRS axis.  However, this 
examiner as well determined that there was no overt heart 
disease found.  The examiner noted that the Veteran had a 
borderline EKG, long-standing rightward QRS axis and sinus 
bradycardia but determined that this is probably normal for 
this individual.  The examiner noted that the Veteran had 
recurrent chest pains, which were noncardiac and probably 
chest wall in nature.   

Therefore, as the Veteran has been thoroughly examined at 2 
separate VA examinations and determined on both occasions to 
have no overt heart disease, the Board finds that the 
Veteran's claim must fail on a direct basis.  See Shedden, 
supra. 

The Board recognizes that the Veteran has been diagnosed with 
sinus bradycardia.  Sinus bradycardia has been defined as a 
slow sinus rhythm, with a heart rate of less than 60 beats 
per minute in an adult; it is common in young adults and in 
athletes but is also a manifestation of some disorders.  
Dorland's Illustrated Medical Dictionary at 256 (30th ed. 
2003).  While the Board concedes that this definition 
reflects that sinus bradycardia can be a manifestation of 
some disorders, the examiner at the August 2009 VA 
examination specifically indicated that this is "probably 
normal for this individual".  There is no indication in the 
evidence of record that the Veteran's slow sinus rhythm is an 
incurred disability or anything other than his normal rhythm, 
as specifically determined in the August 2009 VA examination.  
In addition, to the extent that the Veteran was diagnosed 
with chest pains, the Board notes that these were determined 
to be noncardiac and unrelated to a heart disability at the 
August 2009 VA examination.  

The Board also acknowledges that the Veteran was noted by a 
private physician as having coronary artery disease 
characterized by coronary spasm in a September 2004 medical 
record from Memorial Medical Center.  As noted above, this 
same physician submitted a September 2004 letter, in which he 
noted that the Veteran had a spasm in the right coronary 
artery but stated that it is difficult to establish a pattern 
of coronary artery disease that may have been linked to his 
military service.  The Board has extensively reviewed the 
medical evidence of record and finds that this diagnosis of 
coronary artery disease is not supported by any other 
clinical evidence of record.  Neither examiner at the April 
2000 VA examination or August 2009 VA examination found the 
Veteran to have a diagnosis of coronary artery disease.  The 
examiner at the August 2009 VA examination specifically took 
this September 2004 diagnosis into account in determining 
that the Veteran does not have an overt heart disease of any 
kind.  Therefore, as the Veteran has repeatedly been examined 
over the years and has consistently not been diagnosed with 
coronary artery disease, to include as recently as August 
2009, the Board finds the numerous medical records in which 
the Veteran has not been diagnosed with coronary artery 
disease or an overt heart disease of any kind to be more 
probative than the single isolated occasion in which the 
Veteran was diagnosed with coronary artery disease based on a 
coronary spasm.  Moreover, the Board notes that the physician 
who rendered this diagnosis in September 2004 specifically 
stated that it is difficult to establish a pattern of 
coronary artery disease that may have been linked to his 
service and difficult to make a diagnosis at this time at 
all.

The Board acknowledges the Veteran's contention that he has a 
heart disease disability as a result of his active duty.  
However, the most probative medical evidence of record does 
not support this contention.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
competent to offer an opinion on complex medical questions, 
such as whether he has a current heart disease disability as 
the result of his active duty.  See Jandreau, 492 F.3d at 
1377 (explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  While the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-
470 (1994).  Thus, the Board finds the conclusions of the VA 
examiners discussed above to be far more probative than the 
Veteran's lay assertions.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for heart disease must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the left leg.

The Board notes that the Veteran was granted service 
connection and assigned a 0 percent rating for varicose veins 
of the left lower extremity, effective April 1, 1997, in an 
October 1997 rating decision.  A subsequent March 2001 rating 
decision granted an increased initial rating of 40 percent 
for service-connected varicose veins of the left leg, 
effective April 1, 1997.  The RO assigned an effective date 
of April 1, 1997, for this award because it interpreted a 
July 1998 letter that the Veteran had sent as a NOD regarding 
the original rating concerning varicose veins.  

Therefore, it appears that the Veteran had, via a July 1998 
letter, disagreed with the initial 0 percent rating assigned 
in an October 1997 rating decision that had granted service 
connection for varicose veins of the left leg.  Though a 
March 2001 rating decision acknowledged the Veteran's 
disagreement in the July 1998 letter, and granted a 40 
percent rating effective April 1, 1997 (date of claim), it 
did not issue a statement of the case (SOC) on the matter.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) (recognizing that 
a Veteran's appeal remains pending when the maximum schedular 
was not assigned).  Thereafter, the Board will adjudicate the 
issue of an initial rating effective from April 1, 1997.  

Furthermore, during the pendency of this appeal, VA amended 
the rating schedule for evaluating disabilities of the 
cardiovascular system under 38 C.F.R. § 4.104.  

Under the criteria in effect prior to January 12, 1998, mild 
or asymptomatic varicose veins warrant a noncompensable 
evaluation.  A 10 percent rating is warranted for bilateral 
or unilateral varicose veins that are moderate, with 
varicosities of the superficial veins below the knee, with 
symptoms of pain or cramping on exertion.  Moderately severe 
varicose veins involving the superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one-to-two centimeters in diameter, with 
symptoms of pain or cramping on exertion, and no involvement 
of the deep circulation warrant a 20 percent evaluation for 
unilateral involvement or a 30 percent evaluation for 
bilateral involvement.  A 40 percent evaluation is warranted 
for unilateral, and a 50 percent evaluation is applicable for 
bilateral, varicose veins that are severe in degree, 
involving superficial veins above and below the knee with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, with marked distortion and sacculation, edema 
and episodes of ulceration, with no involvement of deep 
circulation.  A 50 percent rating is warranted for severe 
unilateral pronounced varicose veins with findings of 
secondary involvement of the deep circulation as demonstrated 
by Trendelenburg's and Perthe's tests with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Under the criteria which became effective January 12, 1998, 
varicose veins warrant a noncompensable evaluation if they 
are palpable and asymptomatic.  A 10 percent evaluation is 
warranted for varicose veins manifested by intermittent edema 
of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent evaluation is warranted for persistent edema 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  An 
evaluation of 40 percent disabling is available for varicose 
veins manifested by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 
percent rating is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation, or eczema, and 
persistent ulceration.  A 100 percent rating is warranted for 
massive boardlike edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2009).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court ("Supreme 
Court") and the Federal Circuit.  According to General 
Counsel Opinion VAOPGCPREC 7-2003, Karnas is inconsistent 
with the Supreme Court and Federal Circuit precedent insofar 
as it provides that, when a statute or regulation changes 
while a claim is pending before VA or a court, whichever 
version of the statute or regulation is most favorable to the 
claimant will govern unless the statute or regulation clearly 
specifies otherwise.  

However, neither of the above cases nor the General Counsel 
Opinion prohibit the application of a prior regulation to the 
period on or after the effective date of a new regulation.  
Thus, the rule that a Veteran is entitled to the most 
favorable of the versions of a regulation that was revised 
during his appeal allows application of the prior version of 
the applicable diagnostic code at 38 C.F.R. § 4.104 to the 
period on or after the effective dates of the new regulation.

The Board notes that the Veteran underwent a VA examination 
most recently in April 2005.  At this examination, the 
Veteran reported that he began having problems with vital 
sign in the 1980s when he started noticing some swelling and 
popping out of his varicose veins.  The Veteran reported 
that, over the years, his condition has gotten progressively 
worse and, in 2001, he was required to have a saphenectomy.  
He reported that his condition improved after this surgery, 
but, in January 2005, he developed deep vein thrombosis of 
his left leg at the level of the thigh which required 
treatment with Coumadin but not hospitalization.  The Veteran 
reported that, since then, his condition has been getting 
worse.  Currently, the Veteran reported that he experiences a 
constant, severe, sharp pain to the left lower extremity that 
usually happens when he does some walking or prolonged 
standing.  Usually, this pain is relieved with some rest and 
elevation of his leg.  Besides that, he complains of some 
swelling of the leg at the end of the day and even sometimes 
the pain is so severe that it wakes him up at night.  The 
examiner noted that, during this examination, the Veteran did 
not show any signs of constant, severe pain.  It was noted 
that this condition affects his daily activities because it 
slows him down.  The Veteran indicated at this examination 
that he has not been working for about 7 months because of 
his leg condition.  Upon examination, the examiner again 
noted that there is no evidence that the Veteran is in 
constant, severe pain.  The examiner noted that he walks 
slowly with the use of a cane and some limping over his left 
leg.  The Veteran showed some obvious positive testing for 
nonorganic signs of pain that was manifested basically by 
overreaction to the examination and some positive stimulation 
testing.  The examiner noted that the Veteran had packs of 
varicose veins noticed on the posterior, external aspect of 
the leg, at the level of the knee.  On the superior aspect of 
the calf, there is a palpable grade 1-2 varicose vein at this 
level with no inflammation of the vein and no swelling 
noticed on the area.  He had another pack of varicose veins 
above this pack, which was also 1-2 grade varicose veins that 
are palpable.  There is no swelling or redness to the area at 
this time.  The Veteran also showed very mild signs of 
swelling on the ankle.  There is no eczematous dermatitis or 
ulcer formation.  He had mild pigmentary changes at the level 
of the ankle.  He had good peripheral pulses.  The edema is 
not permanent and is not board-like.  The Veteran was 
diagnosed with grade 1-2 varicose veins noticed on the left 
leg with mild evidence of postphlebitic syndrome.  

The Veteran also underwent a VA examination in May 2004.  The 
Veteran reported current symptoms of varicose veins, to 
include a constant, daily, aching and burning sensation of 
his left lower leg.  The Veteran reported that his symptoms 
improve at rest but are not totally relieved by rest and 
increased markedly with standing and walking positions.  The 
Veteran reported that 1 to 2 years ago he had surgery of the 
varicose veins of the left leg, and this procedure has not 
improved the condition since that was done.  The Veteran 
reported that he has swelling of his left lower leg, which is 
constant and not relieved by elevation of the extremity.  He 
reports that he usually wears compression hosiery for his 
left leg, which provides some benefit but not complete 
resolution.  The Veteran reported that he currently works at 
Walmart approximately 40 hours per week and has done so for 
the past year.  He is on his feet 90 percent of the time.  He 
reported that this activity increases the symptoms of his 
left lower leg and that he often loses at least 10 hours of 
work per week related to left lower leg symptoms.  The 
Veteran also reported that he can no longer participate in 
racquetball or long-distance running and has decreased sports 
activities with his children.  The examiner noted that the 
Veteran does have visible and palpable varicose veins of his 
left lower leg.  They are quite prominent in the region of 
the medial lower leg from the knee to the ankle.  They are 
also present over the anterior surface of the left lower leg 
and posterior in the region of the calf up to the knee.  The 
examiner did not detect varicose veins of the thigh of the 
left leg.  The Veteran does not have ulcers of the left lower 
leg.  There is trace of edema of the left pretibial region 
anteriorly and no stasis is noted.  There is mild increase of 
pigmentation, scattered, of the left lower leg and no eczema.  
The edema is not board-like but it is persistent in the leg, 
either dependent or elevated at the time of examination.   

The Veteran underwent a VA examination in April 2000 as well.  
At this examination, the Veteran reported burning pain on 
standing and walking.  He can no longer run and he has had to 
give up a lot of sports, not only because of the varicose 
veins but also because of his joint problems.  He wears 
elastic hose, which give limited protection but do not remove 
the discomfort altogether.  Upon examination of the left leg 
in a standing position, the examiner noted that he has a 
massive tortuous varicosity extending from the ankle along 
the medial side of the left leg to the popliteal fossa.  
There is no pitting edema, but there is sign of stasis and 
pigmentation on the lateral side of the left leg 
conspicuously different from the rest of the color of his leg 
presumably due to stasis.  It is also noted that there is 
extra warmth on palpation of the left leg as compared with 
the right.  There was no eczema.  There was subcutaneous 
thickening of the skin on the left leg but no pitting edema.  
The examiner diagnosed the Veteran with massive tortuous 
varicosity of the medial left leg with previous ulceration 
now healed and chronic varicose pigmentation with daily 
symptoms. 

Additionally, the Board has reviewed the Veteran's private 
and VA medical records.  In a June 2006 letter from a private 
physician, Dr. M.P.K., M.D., it was noted that the Veteran 
had painful varicose veins.  Five years prior, he had some 
limited excision done of some veins in the calf.  He has 
subsequently developed more veins and has been having some 
pain and aching in the lower leg.  The physician notes that 
there are multiple varicose veins in the medial and posterior 
calf, and the Veteran has some chronic inflammation around 
the ankle.  Venous duplex scan shows severe saphenous vein 
valvular incompetence.  In a June 2006 private medical record 
from this same physician, it was noted that the Veteran did 
have some ulceration involving an old scar.  In a July 2006 
private medical record from this physician, it was noted that 
the Veteran underwent an EVLT procedure of the left leg.  In 
a September 2006 private medical record from this physician, 
the Veteran was noted as showing no evidence of acute deep or 
superficial thrombus of the left lower extremity, and 
evidence of venous valvular insufficiency demonstrated to the 
popliteal vein.  In a January 2005 private medical record 
from this physician, it was noted that no sonographic or 
Doppler evidence of deep vein thrombosis was found in the 
left lower extremity.  In a July 2000 private medial record 
from Gerald Champion Regional Medical Center, it was noted 
that there was no evidence of deep venous thrombosis of the 
deep venous system of the left lower extremity from the left 
common femoral vein through the left popliteal vein.  

As noted above, the Veteran has currently been assigned a 40 
percent evaluation under Diagnostic Code 7120.  In order to 
warrant a higher evaluation under the criteria in effect 
prior to January 12, 1998, the Veteran must demonstrate 
severe unilateral pronounced varicose veins with findings of 
secondary involvement of the deep circulation as demonstrated 
by Trendelenburg's and Perthe's tests with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).  The Board concedes that the Veteran has been noted 
in the medical evidence of record as having pigmentation and 
some ulceration.  Specifically, in a June 2006 private 
medical record, the Veteran was noted as having some 
ulceration involving an old scar.  At the April 2005 VA 
examination, the Veteran was noted as having some mild 
pigmentary changes at the ankle but no ulceration formation.  
At the May 2004 VA examination, the Veteran was also noted as 
having a mild increase of pigmentation but no ulceration of 
the left lower leg.  At the April 2000 VA examination, the 
Veteran was noted as having pigmentation on the lateral side 
of the left leg conspicuously different from the rest of the 
color of his leg and previous ulceration, which is now 
healed.  With regard to deep circulation, however, the Board 
notes that there is no medical evidence of record reflecting 
that the Veteran has involvement of deep circulation.  The 
Veteran asserted at the April 2005 VA examination that he 
developed deep vein thrombosis of the left leg in January 
2005.  However, in a January 2005 and a September 2006 
private medical record from Dr. M.P.K., M.D., it was 
specifically noted that there was no deep vein thrombosis in 
the extremity.  In a July 2000 private medial record from 
Gerald Champion Regional Medical Center, it was noted that 
there was no evidence of deep venous thrombosis of the deep 
venous system of the left lower extremity from the left 
common femoral vein through the left popliteal vein.  

While the Board notes that the Veteran has demonstrated 
pigmentation and ulceration, the Board also notes that the 
Veteran's current 40 percent evaluation already compensates 
the Veteran for episodes of ulceration under these criteria.  
As the Veteran's varicose veins of the left leg have not been 
shown to involve deep circulation, the Board finds that an 
increased evaluation is not warranted under the criteria of 
Diagnostic Code 7120 in effect prior to January 12, 1998.

In order to warrant a higher evaluation under the criteria 
which became effective January 12, 1998, the Veteran must 
demonstrate persistent edema or subcutaneous induration, 
stasis pigmentation, or eczema, and persistent ulceration.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).  The Board 
notes that the Veteran's current 40 percent evaluation 
already compensates the Veteran for persistent edema, stasis 
pigmentation, and intermittent ulceration.  The medical 
evidence of record, however, does not reflect that the 
Veteran's varicose veins of the left leg are manifested by 
persistent ulceration, as would be required for an increased 
evaluation under these criteria.  The Veteran was noted at 
the April 2000 VA examination as having had previous 
ulceration.  However, it was further noted that the 
ulceration was well healed.  Moreover, the Veteran was 
specifically noted at the May 2004 VA examination as not 
having ulcers of the left lower leg.  He was further noted at 
the April 2005 VA examination as not having ulcer formation.  
While the Veteran was noted in a June 2006 private treatment 
record from Dr. M.P.K., M.D. as having some ulceration 
involving an old scar, as noted, the Veteran is compensated 
for intermittent ulceration under the criteria for a 40 
percent evaluation.  Therefore, as the Veteran's varicose 
veins of the left lower extremity has not resulted in 
persistent ulceration, the Board finds that an increased 
evaluation is not warranted under the criteria of Diagnostic 
Code 7120 which became effective January 12, 1998.

The Board acknowledges the assertion set forth in his May 
2005 statement that his varicose vein condition has gotten so 
bad that he can hardly walk on some days and uses a cane.  
However, the medical evidence of record simply does not 
reflect that the Veteran is entitled to an increased rating 
for this disability under any available diagnostic codes.  
While the Board has considered his lay complaints, the Board 
ultimately places more weight on the competent findings of 
the health care specialists of record.  As such, an increased 
rating is not warranted.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected varicose veins is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
varicose veins of the left leg with the established criteria 
shows that the rating criteria more than reasonably describe 
the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized frequently for his varicose veins.  The 
Board notes that the Veteran reported at the May 2004 VA 
examination that he often loses at least 10 hours of work per 
week related to left lower leg symptoms.  Additionally, the 
Veteran has submitted information indicating that he took 
time off of his job at Walmart.  However, the Board notes 
that these requests for leave of absence do not indicate that 
that the Veteran took time off from work due to his varicose 
veins.  Instead, it was indicated that the Veteran would be 
taking medical leave for coronary spasms and chest pains.  
The Veteran also indicated in a May 2005 statement that, 
between his head injury, varicose veins injury, and heart 
problems, he has been unable to work for the past 8 months.  
The Veteran asserted in a January 2005 statement that he has 
been unable to work since June of 2004 due to either his 
heart, head, or varicose vein disabilities.  While the Board 
notes the Veteran's assertions, the Board finds there is no 
clinical evidence of record suggesting that his varicose 
veins alone are so severe as to create marked interference 
with his employability in general.  Finally, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, while the Board has considered the Veteran's 
assertions, there is no clinical evidence in the record 
indicating that the Veteran's service-connected varicose 
veins of the left leg cause impairment with employment over 
and above that which is contemplated in the assigned 
schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of 
staged ratings has been considered and is not for 
application.  Fenderson, supra.


ORDER

Entitlement to service connection for heart disease is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the left leg is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


